Morphy, J.,

delivered the opinion of the court.
This suit was brought on a promissory note duly protested for non-payment; no serious defence being made, judgment was given for .the plaintiff in the court below, and the defendant has taken this appeal. That it.is intended for delay only is evident; the damages prayed for by the appel-lee must, therefore, be allowed him.
It is ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with ten per cent, damages on the amount of the note, and costs in both courts.